DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/6/21.
	Applicant’s amendment to claims 1, 2 and 4 is acknowledged.
	Claims 15-22 are cancelled.
	Claims 1-14, 23 and 24 are pending and subject to examination at this time.

	Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 4-7 and 24 are allowed.
Claims 3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono, US Publication No. 2005/0243255 A1.

	Ono anticipates:
1.  A display apparatus, comprising (see figs. 1-5): 
	a first pixel (PXG in fig. 1) in a first column and comprising a first driving transistor (TFT1, TFT2); 
	a second pixel (PXR in fig. 1) adjacent to the first pixel in a second column adjacent to the first column and comprising a second driving transistor (TFT3, TFT4); 
	a first data line (DL left of PXG in fig. 1) disposed at a left side of the first driving transistor in the first column; 	
	a second data line (DL right of PXG in fig. 1) disposed at a right side of the first driving transistor in the first column; 
	a third data line (DL left of PXR in fig. 1) disposed at a left side of the second driving transistor in the second column; 

	a driving voltage (CL) line at least partially overlapping the first data line 
	wherein the first pixel (PXR) is electrically connected to one of the first data line (DL left of PXG in fig. 1) and the second Page 2 of 12data line (DL right of PXG in fig. 1), and the second pixel (PXR) is electrically connected to one of the third data line (DL left of PXR in fig. 1)  and the fourth data line (DL right of PXR in fig. 1); and 
	(see fig. 3-4) wherein the first data line and the second data line (DL) are disposed between the driving voltage (CL) line and a pixel electrode (PX- PXR, PXG) electrically connected to the first driving transistor (e.g. to SD2 of transistor at para. [0079]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, as applied to claim 1 above.

Regarding claim 2:
	Ono teaches all the limitations of claim 1 above, and further teaches:

2.  The display apparatus of claim 1, further comprising (see fig. 3-4): 
	a first insulating layer (GI) disposed between the first data line (DL) and the driving voltage line (CL) and between the second data line (DL) and the driving voltage line (CL).

	Ono is silent the first insulating layer comprises an organic material.
	However, it would have been obvious to one having ordinary skill in the art to form the first insulating layer comprises an organic material, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose. 

Regarding claim 10:
	However, it would have been obvious to one having ordinary skill in the art to form the first data line, the second data line, and the driving voltage line comprise a same material, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose. 

Regarding claim 11:
	However, it would have been obvious to one having ordinary skill in the art to form the first data line and the second data line comprise a material that is different from a material included in the driving voltage line, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose. 

	Ono’s first data line (DL left of PXG in fig. 1), second data line (DL right of PXG in fig. 1), and driving voltage line (CL) inherently or obviously comprise metal.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, as applied to claim 1 above, and further in view of Murakami et al., US Publication No. 2003/0057419 A1 (of record).

	Regarding claims 12 and 13:
	Ono teaches all the limitations of claim 1 above, and further teaches:
	(see figs. 1 and 4) a transistor (TFT1, TFT3) comprising a semiconductor layer (AS) and a gate electrode (GL), wherein the semiconductor layer of the transistor comprises a source region (SD2) and a drain Page 4 of 11region (SD1); 
	a connection electrode (CN in fig.4) disposed adjacent to the semiconductor layer (AS) of the transistor;
 	wherein the source region (SD2) or drain Page 4 of 11region (SD1) of the semiconductor layer (AS) of the transistor is electrically connected to the first gate electrode of the first driving transistor (TFT2, TFT4). 

	Ono does not expressly teach:
	a shielding member that at least partially overlaps the connection electrode and at least one of the source region and the drain region of the semiconductor layer of the transistor,

	In an analogous art, Murakami teaches:
	(see fig. 10B) a shielding member (1008) that at least partially overlaps a connection electrode (1012) and at least one of a source region and drain region of a second 
	wherein the shielding member (1008) is electrically connected to a driving voltage line (1016).  See Murakami at para. [0195] – [0201]; also see shielding member (377) in fig. 5C, para. [0120]; and para. [0189] – [0193], figs. 9A-9B 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ono with the teachings of Murakami because a shielding member can be “effective in the shielding of light and the shielding of electric fields” that may interfere with the operation of the transistors.  See Murakami at para. [0120].

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 1 above, and further in view of Shibata, US Publication No. 2003/0059986 A1 (of record)

	Regarding claims 12 and 14:
	Ono teaches all the limitations of claim 1 above, and further teaches:
	(see figs. 1 and 4) a transistor (TFT1, TFT3) comprising a semiconductor layer (AS) and a gate electrode (GL), wherein the semiconductor layer of the transistor comprises a source region (SD2) and a drain Page 4 of 11region (SD1); 
	a connection electrode (CN in fig.4) disposed adjacent to the semiconductor layer (AS) of the transistor;
 	wherein the source region (SD2) or drain Page 4 of 11region (SD1) of the semiconductor layer (AS) of the transistor is electrically connected to the first gate electrode of the first driving transistor (TFT2, TFT4). 

	Chuang does not expressly teach:
	a shielding member that at least partially overlaps the connection electrode and at least one of the source region and the drain region of the second semiconductor layer, 
	wherein the shielding member is disposed between the second semiconductor layer and the connection electrode, and a plurality of insulating layers are disposed between the second semiconductor layer and the shielding member and between the connection electrode and the shielding member. 

In an analogous art, Shibata teaches:
	(see figs. 21, 22, 26) a shielding member (1116) that at least partially overlaps a connection electrode (1118) and at least one of a source region and a drain region (1121 and 1122) of a second semiconductor layer (1120), 
	wherein the shielding member (1116) is disposed between the semiconductor layer (1120) of the transistor and the connection electrode (1118), and a plurality of insulating layers (1112/1115/1117) are disposed between the semiconductor layer of the transistor and the shielding member and between the connection electrode and the shielding member.  See Shibata at para. [0114] – [0133].
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ono with the teachings of Shibata because “According to the structure of the present invention, stray light including diffraction light can be completely blocked.”  See Shibata at para. [0119].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 February 2022



























CLAIMS
1.  A display apparatus, comprising: 
	a first pixel in a first column and comprising a first driving transistor; 
	a second pixel adjacent to the first pixel in a second column adjacent to the first column and comprising a second driving transistor; 
	a first data line disposed at a left side of the first driving transistor in the first column; 	a second data line disposed at a right side of the first driving transistor in the first column; 
	a third data line disposed at a left side of the second driving transistor in the second column; 
	a fourth data line disposed at a right side of the second driving transistor in the second column; and 
	a driving voltage line at least partially overlapping the first data line 
	wherein the first pixel is electrically connected to one of the first data line and the second Page 2 of 12data line, and the second pixel is electrically connected to one of the third data line and the fourth data line; and 
	wherein the first data line and the second data line are disposed between the driving voltage line and a pixel electrode electrically connected to the first driving transistor.

2.  The display apparatus of claim 1, further comprising: 
	a first insulating layer disposed between the first data line and the driving voltage line and between the second data line and the driving voltage line, and 
	wherein the first insulating layer comprises an organic material.


10.  The display apparatus of claim 1, wherein the first data line, the second data line, and the driving voltage line comprise a same material.

11.  The display apparatus of claim 1, wherein the first data line and the second data line comprise a material that is different from a material included in the driving voltage line.

23.  The display apparatus of claim 1, wherein the first data line, the second data line, and the driving voltage line comprise metal.